REASONS FOR ALLOWANCE
Claims 12-20 AND 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant’s amendments/arguments overcome the previously applied rejection of record.
As per independent claim 12, Korycki fails to teach the valve combination as now recited, and in particular wherein there are a total of eight through holes and wherein the first, second, third, fourth, and fifth through holes are sequentially arranged on a sidewall of the accommodating space, the sixth, seventh, and eighth through holes are sequentially arranged on an other sidewall of the accommodating space. Note that Korycki teaches eleven through holes, with six on one side and five on the other.
Independent claim 19 incorporates similar language as that of claim 12, and is allowable for similar reasons.
Note also the newly provided prior art:
Kuderman et al. (US 2020/0271231 A1), Fleisher (US 2014/0326355 A1), and Pulawski (US 2014/0291559 A1) each teach 8-way valves with a valve body, sliding column, control mechanism, and eight through holes.  However, each of these provides four through holes on each side rather than five and three, and further does not teach two positions that control the opening and closing of all of the eight through holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763